Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 1-6 are currently active in the application with claim 1 being amended by the Applicant.
Response to Amendment
Applicant’s amendment dated January 11, 2021 has been carefully considered however did not place the application in condition of allowance as detailed below.
Claim Objections
Claim 1 is objected to because of the following informalities:  The instant claim contains “stem” in line 6 wherein “steam” is apparently intended.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the instant claim contains a negative limitation of not providing a pre-reformer however the instant claim further has the limitation of requiring a pre-reformer and therefore the claim is indefinite as it is unknown whether a pre-reformer is desired or not.  Either scenario will be examined below.
The remaining claims depend from the instant claim and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1-3 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stahl et al. (WO 2009/156085) hereafter Stahl, refer to US 2011/0104037 and further in view of Guvelioglu et al (US 2009/0230359) hereafter Guvelioglu and Filippi et al (EP 2 172 417) hereafter Filippi.
	Considering Claims 1, 2 and 6, Stahl discloses an ammonia synthesis process comprising a front end designed for producing a synthesis gas [0001] with the front end comprising a reforming section and a shift conversion stage for converting carbon monoxide into hydrogen [0019] and [0021] and passing the resulting synthesis gas to an ammonia synthesis section [0022].
	Stahl further discloses that the reforming section may comprise one or more reforming steps as is conventional in the art and may include a pre-reforming step followed by primary and secondary reforming [0029], [0032] and [0034] wherein the primary reformer is supplied with a hydrocarbon and steam [0065] before passing to the water-gas shift section [0021] and [0065].
	Stahl is silent on what constitutes the shift reactor section and the steam-to-carbon ratio.
	Guvelioglu discloses a steam/hydrocarbon reforming process for producing a synthesis gas useful in producing ammonia [0002] and [0003] wherein the process may include a pre-reformer upstream of the primary reformer [0012] and one or more shift 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expect the system of Stahl to possess a high-temperature shift reactor and to utilize the steam-to-carbon ratio of Guvelioglu as taught by Guvelioglu for producing an ammonia synthesis gas.
	Guvelioglu also teaches that medium-temperature shift reactors operate in the same temperature range as low-temperature shift reactors or from 200°C to 260°C and may operate without an upstream high-temperature shift reactor [0062].
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to replace or modify the high-temperature shift catalyst with a medium-temperature shift catalyst as taught by Guvelioglu.  The ordinary skilled artisan would be motivated to do so with a reasonable expectation of success as Guvelioglu teaches that a medium temperature shift catalyst can operate without an upstream high-temperature catalyst and that the medium-temperature shift catalyst is designed to withstand a higher temperature rise through the catalyst bed [0062].  The ordinary skilled artisan would also be motivated to determine the appropriate steam-to-carbon ratio to operate the primary reformer with the modified plant through routine experimentation utilizing the range of Guvelioglu as a guide.

	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a medium-temperature shift reactor in a new design or to replace a high-temperature shift reactor with a medium-temperature shift reactor.  The ordinary skilled artisan would be motivated to do so as the lower temperature would save on energy costs and operating at S/C below 2.7 would enable operating at a higher reformer throughput as less steam is required in the feed [0012].
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 3, the significance of Stahl, Filippi and Guvelioglu as applied to Claim 1 is explained above.
Stahl in view of Guvelioglu and Filippi disclose replacing a high-temperature shift catalyst or reactor with a medium-temperature shift catalyst however Stahl and Guvelioglu do not disclose an imbedded heat exchanger.
Guvelioglu discloses that a low-temperature and a medium-temperature shift reactor utilizes identical catalysts comprising copper/zinc/alumina [0062].

	Filippi discloses the use of a medium-temperature shift reactor with a copper-based catalyst [0016] wherein the reactor has an internal heat exchanger immersed in the catalyst bed. [0033] and [0034].
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an embedded heat exchanger in the shift reactor of Stahl as taught by Filippi for controlling the temperature of the catalyst bed in a pre-determined range as taught by Filippi [0034].
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stahl et al. (WO 2009/156085) hereafter Stahl, refer to US 2011/0104037 in view of Guvelioglu et al (US 2009/0230359) hereafter Guvelioglu and Filippi et al (EP 2 172 417) hereafter Filippi as applied to Claim 1 and further in view of Filippi et al. (WO 2009/068159) hereafter Filippi II, refer to US 2010/0303703.
	Considering Claim 4, the significance of Stahl, Filippi and Guvelioglu as applied to Claim 1 is explained above.
	Stahl discloses an ammonia synthesis process comprising a front-end for producing an ammonia synthesis gas with the front-end including a primary and secondary reformer [0029]-[0031] as discussed above but does not discuss the oxidant feed to the secondary reformer.
	Filippi II discloses a process of producing ammonia wherein the process includes a front-end portion of the process including a primary reformer and a secondary 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to supply the secondary reformer of Stahl with oxygen-enriched air or essentially pure oxygen as taught by Filippi II.  The ordinary skilled artisan would be motivated to do so to produce an ammonia synthesis gas and would be motivated to utilize essentially pure oxygen while controlling the amount of nitrogen added to the product gas of the secondary reformer to provide an ammonia synthesis gas having the correct stoichiometry for ammonia production as desired by Stahl [0030].
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stahl et al. (WO 2009/156085) hereafter Stahl, refer to US 2011/0104037 in view of Guvelioglu et al (US 2009/0230359) hereafter Guvelioglu and Filippi et al (EP 2 172 417) hereafter Filippi as applied to Claim 1 and further in view of Winter (US 4,613,492).
Considering Claim 5, the significance of Stahl, Filippi and Guvelioglu as applied to Claim 1 is explained above.
	Stahl discloses a washing section for the removal of remaining carbon monoxide, carbon dioxide and methane in the synthesis gas [0065] but is silent on the use of cryogenic separation for removing methane.
	Winter discloses a process for producing a synthesis gas useful in an ammonia synthesis plant (Col. 1, ln 7-12) wherein the process includes system for treating the product gas from a secondary reformer comprising feeding effluents into a cryogenic 
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a cryogenic separator to remove methane and nitrogen from an effluent stream in the process of Stahl as taught by Winter.  The ordinary skilled artisan would be motivated to do so to utilize the removed methane as a fuel as taught by Winter (Col. 5).
Response to Arguments
Applicant's arguments filed January 11, 2021 have been fully considered but they are not persuasive.
Applicant states that the instant claims are to revamping an existing ammonia plant wherein the modifications are to the front-end reforming section and argues beginning on page 4 that none of the cited prior art mentions revamping.  This is not entirely factual as although revamping was not specifically mentioned, there is ample citation of a front-end containing the various process steps/equipment with motivation to add to an existing ammonia plant front-end.  Additionally, Filippi discusses revamping in paragraph [0024].  Revamping a reforming section is within the skill of the ordinary artisan when adequate motivation to do so exists.  The cited prior art demonstrates the suitability of adding a pre-reformer and replacing a high-temperature shift reactor with a medium-temperature shift catalyst.
Applicant argues against the teaching of Guvelioglu as to the steam-to-carbon ratio as Guvelioglu does not disclose a secondary reformer.  The Examiner points out that the secondary reformer of Stahl is oxygen supplied and therefore the ratio of 
In response to applicant's argument on page 6 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., presence of hydrogen in the reformer feed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments beginning on page 5 against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
	Claims 1-6 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B CALL/Primary Examiner, Art Unit 1732